Citation Nr: 0216851	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  00-21 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1993.  He died in June 1999.  The appellant is the 
veteran's father.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision from 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
the cause of the veteran's death.  

The appellant has expressed timely disagreement with a 
September 2001 decision of the RO denying additional accrued 
benefits to the appellant.  Remand is required to allow the 
RO to issue a statement of the case and to give the 
appellant an opportunity to perfect an appeal.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  That issue is the subject of 
the remand herein.


FINDINGS OF FACT

1.  The veteran was found dead June 21, 1999, at the age of 
38, and the immediate cause of death was overdose on 
prescribed medication.  

2.  At the time of the veteran's death, service connection 
was in effect for vascular headaches, evaluated as 60 
percent disabling; and residuals, right shoulder surgery for 
recurrent dislocations with mild degenerative changes, 
evaluated as 10 percent disabling.  A total rating based 
upon individual unemployability due to service connected 
disabilities (TDIU) had been granted effective 
February 1993.  

3.  Overdose on prescribed medication occurred many years 
after service discharge and was not due to or the result of 
service, nor did any of the veteran's service-connected 
disorders substantially or materially contribute to cause 
the veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by the veteran's 
military service did not cause or contribute substantially 
or materially to cause his death.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310 (West 1991 & West Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that the veteran's 
overdose on prescribed medication was an accident, caused by 
the veteran's service-connected vascular headaches.  

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the 
evidence must show that a disability incurred or aggravated 
by service caused or contributed substantially or materially 
to cause the veteran's death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (2002).  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  Contributory cause of death is inherently one 
not related to the principal cause.  In determining whether 
a service-connected disability contributed to death, it must 
be shown that it contributed substantially or materially; 
that it combined to cause death; that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c). 

The veteran was found dead on June 21, 1999, at the age of 
38.  The immediate cause of death as reported on the 
certificate of death was overdose on prescribed medication.  
The manner of death was described as accidental and it was 
indicated that an autopsy was performed.  The autopsy report 
indicated that the cause of death was multiple drug 
overdose, and the manner of death was suicide.  At the time 
of the veteran's death, service connection was in effect for 
vascular headaches, evaluated as 60 percent disabling; and 
residuals, right shoulder surgery for recurrent dislocations 
with mild degenerative changes, evaluated as 10 percent 
disabling.  A TDIU had been granted, effective 
February 1993.  

The service medical records do not show complaints or 
findings of any multiple drug overdose due to service nor 
are any disorders listed on his autopsy results noted in his 
service medical records.  The medical evidence of record 
also does not show that the veteran's service-connected 
headaches or his service-connected right shoulder disability 
caused or substantially or materially contributed to the 
cause of the veteran's death.  

The Board notes that the record is unclear whether the 
veteran's death was due to deliberate or inadvertent 
overdose of prescribed medication.  There were no letters 
from the veteran related to suicide.  The Board may never 
know if the veteran committed suicide or not.  Clearly, the 
appellant does not believe that the veteran's death was a 
result of suicide.  We know that the drugs that the veteran 
used were drugs prescribed for his service-connected 
vascular headaches.  We do not know, however, whether he 
took the quantity of medications that induced his death for 
his service-connected vascular headaches, or for some other 
reason.  Although the appellant contends that the veteran 
took the medications which caused his death for his service-
connected disability, he is a layperson and, as such, is not 
competent to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, his statements do not indicate that he 
has actual personal knowledge of the reason or reasons that 
the veteran took the quantity of fatal medications.

Therefore, since neither of the veteran's service-connected 
disabilities were the result of his death and the medical 
evidence does not show that the veteran's overdose of 
prescribed medication, although the cause of his death, was 
caused by a service-connected disability, the preponderance 
of the evidence is against a finding of entitlement to 
service connection for the cause of the veteran's death.  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2002), which became effective on 
November 9, 2000.  The VCAA redefines VA's duty to assist 
and enhances the duty to notify claimants about information 
and evidence necessary to substantiate a claim.  The VCAA 
also eliminates the requirement that a claim be well 
grounded.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The appellant was specifically 
notified of the provisions of the VCAA in a June 2001 
supplemental statement of the case (SSOC).  The RO informed 
the appellant of what assistance VA would provide, what was 
needed from him, and the time limits associated with his 
claim.  Various notices and communications, also from the 
RO, such as the August 1999 rating decision, and the 
August 2000, statement of the case, informed the appellant 
of the applicable laws and regulations needed to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Additionally, the appellant has also had the opportunity to 
testify at a hearing regarding his claim.  He declined.  The 
Board therefore finds that VA has complied with all 
obligations to inform the appellant of the applicable laws 
and regulations and with all duties to assist the appellant 
in the development of the issue discussed above.  Thus, a 
remand for further technical compliance with the provisions 
of the VCAA is not necessary.  

ORDER

Service connection for the cause of the veteran's death is 
denied.  


REMAND

In September 2001, the RO notified the appellant by letter 
that he had received a payment in the amount of $7,118.00 
for accrued reimbursement due him as a result of money owed 
the veteran at the time of his death.  He was given a VA 
Form 4107, Notice of Procedural and Appellate Rights, 
explaining his rights to appeal.   In a statement received 
in September 2001, the appellant expressed his disagreement.  
The RO has not yet issued a statement of the case on this 
issue.  In a case in which a claimant has expressed timely 
disagreement in writing with a rating action of the RO, an 
appeal has been initiated, and the RO must issue a statement 
of the case, and the Board must remand that issue to the RO 
for that purpose.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is remanded for the following:

The RO is to furnish the appellant and 
his representative with an SOC 
pertaining to the appellant's claim of 
entitlement to additional accrued 
benefits.  Concomitant with such action, 
it should advise the appellant and his 
representative of the statutory period 
of time within which the appellant must 
furnish VA with a substantive appeal on 
those issues, in order to perfect his 
appeals .

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



